Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
Claims 2-5, 7-11, 13, 14, 16 and 18-20 have been amended. Claims 1-20 are allowed. The correction of the re-numbering of this allowance being made based on the 10/13/2021 claim listing. (see Claims set dated 10/13/2021).

Allowable Subject Matter

Claims 1-20 are allowed over prior art of record. The following is an examiner’s statement of reasons for allowance: 
      When interpreting the current independent claims, in light of the Specification filed on 07/29/2020, the claimed invention is patentably distinct from the prior art of record. In particular, the prior art of record individually or in combination does not disclose or fairly suggest the system of using a cloud management server having primary buffer to transmit service messages of first service of cloud service provider to one or more other services of the cloud service provider via one or more primary subscriptions of the primary buffer. A service management system includes at least one secondary service buffer subscribed to the primary buffer via corresponding primary subscription of the primary subscriptions in order to determine whether the second service is subscribed to receive service messages of first service and generate secondary service buffer upon determining that the second service unsubscribed to receive the service messages of the first service. The advantage of using this technique enables to create and manage multi-tiered service messaging architecture within cloud service provider or computing environment, with the multi-tiered service messaging architecture providing increased scalability, security, and stability. Provides cloud service providers that can deliver cloud-based computing services by providing the ability to create virtual servers on demand that are 
      Accordingly, dependent claims 2-9, 11-17 and 19-20 are also allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labelled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142. The examiner can normally be reached M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERHANU SHITAYEWOLDETADIK/Examiner, Art Unit 2455                                                                                                                                                                                                        
/DAVID R LAZARO/Primary Examiner, Art Unit 2455